DETAILED ACTION

This office action is a response to the application filed on 7/13/2021, which is a continuation of application 16/493,840 filed on 9/13/2019. Application 16/493,840 is a 371 application entering national stage from PCT/KR2018/003052 filed on 03/15/2018, which claims priority from the provisional application 62/471,982 filed on 03/16/2017. Claims 11-22 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 16 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11101963. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious variations of claims of the Patent.
Regarding claims 11, 16 and 21-22, the Patent discloses as set forth below:

Claims of Instant Application (17/374,686)
Claims of the Patent (11101963)
11. A method for transmitting or receiving an ACKnowledgment/Negative- ACKnowledgment (ACK/NACK) signal by a user equipment (UE) in Vehicle-to-Everything (V2X) communication system, the method comprising:
transmitting first data;
receiving second data;
receiving a first ACK/NACK signal for the first data based on a first value of a first priority for the first data being smaller than a second value of a second priority for the second data; and
transmitting a second ACK/NACK signal for the second data based on the second value of the second priority being smaller than the first value of the first priority,
wherein a first time resource for the first ACK/NACK signal is overlapped with a second time resource for the second ACK/NACK signal.
1. A method for a user equipment (UE) operating in a wireless communication system, the method comprising:
determining whether to perform a transmission of a first sidelink feedback or a reception of a second sidelink feedback based on the transmission of the first sidelink feedback overlapping in time with the reception of the second sidelink feedback; and
transmitting the first sidelink feedback or receiving the second sidelink feedback corresponding to a highest priority based on the determination whether to perform a transmission of a first sidelink feedback or a reception of a second sidelink feedback,
wherein the highest priority is determined among a first message priority related to the first sidelink feedback and a second message priority related to the second sidelink feedback.
16. A user equipment (UE) for transmitting or receiving an ACKnowledgment/Negative-ACKnowledgment (ACK/NACK) signal in Vehicle-to- Everything (V2X) communication system, the UE comprising:
at least one transceiver;
at least one processor; and
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising:
transmitting, via the at least one transceiver, first data;
receiving, via the at least one transceiver, second data;
receiving, via the at least one transceiver, a first ACK/NACK signal for the first data based on a first value of a first priority for the first data being smaller than a second value of a second priority for the second data; and
transmitting, via the at least one transceiver, a second ACK/NACK signal for the second data based on the second value of the second priority being smaller than the first value of the first priority,
wherein a first time resource for the first ACK/NACK signal is overlapped with a second time resource for the second ACK/NACK signal.
5. A user equipment (UE) operating in a wireless communication system, the UE comprising:
a transceiver; and
a processor operably connected to the transceiver,
the processor is configured to:
determine whether to perform a transmission of a first sidelink feedback or a reception of a second sidelink feedback based on the transmission of the first sidelink feedback overlapping in time with the reception of the second sidelink feedback; and
transmit the first sidelink feedback or receive the second sidelink feedback corresponding to a highest priority based on the determination whether to perform a transmission of a first sidelink feedback or a reception of a second sidelink feedback,
wherein the highest priority is determined among a first message priority related to the first sidelink feedback and a second message priority related to the second sidelink feedback.
21. An apparatus for transmitting or receiving an ACKnowledgment/Negative- ACKnowledgment (ACK/NACK) signal in Vehicle-to-Everything (V2X) communication system, the apparatus comprising:
at least one processor; and
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising:
transmitting first data;
receiving second data;
receiving a first ACK/NACK signal for the first data based on a first value of a first priority for the first data being smaller than a second value of a second priority for the second data; and
transmitting a second ACK/NACK signal for the second data based on the second value of the second priority being smaller than the first value of the first priority,
wherein a first time resource for the first ACK/NACK signal is overlapped with a second time resource for the second ACK/NACK signal.
Variation of claim 5
22. A computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations, the operations comprising:
transmitting first data;
receiving second data;
receiving a first ACK/NACK signal for the first data based on a first value of a first priority for the first data being smaller than a second value of a second priority for the second data; and
transmitting a second ACK/NACK signal for the second data based on the second value of the second priority being smaller than the first value of the first priority, wherein a first time resource for the first ACK/NACK signal is overlapped with a second time resource for the second ACK/NACK signal. 
Variation of claim 5


	Regarding claim 11, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 11 of the instant application includes the features of transmitting and receiving data, receiving a first ACK/NACK signal for first data based on a priority value for the first data being smaller than the value of a second priority for second data; transmitting a second ACK/NACK signal for second data based on the second priority value being smaller than the first priority value; and wherein time resources for the first and second ACK/NACK signals are overlapped.
	These features are similar to Patent claim 1 features of performing transmission/reception of first sidelink feedback (i.e. ACK/NACK signal) corresponding to a highest priority which is determined based on first message (i.e. first data) priority related to first feedback and second message (i.e. second data) priority related to second feedback. Therefore, the instant application claim 11 is an obvious variation of claim 1 of the Patent and is not patentably distinct from claim 1 of the Patent. 
	Independent claims 16, 21 and 22 are related to a UE, an apparatus, and a computer readable storage medium with same features as claim 1. Therefore, claims 16, 21 and 22 are not patentably distinct from claim 5 of the Patent (see table above) for the same reasons mentioned above for claim 11.


Claim Rejections/Analysis - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim 22 recites, inter alia, “A computer readable storage medium…”  After close inspection, Examiner respectfully notes that the disclosure, as a whole, does not provide a specific definition of the term “a computer readable storage medium”. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent. As a result, the claims pertains to non-statutory subject matter and must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 states: “wherein data related to a smaller value between the first value and the second value having higher priority”. It is not clear what the first value and the second value refer to. Furthermore, it is also not clear how it is determined to have higher priority for data. This makes the claim vague and indefinite.
Claim 19 includes similar limitation as claim 14. Therefore, claim 19 is also vague and indefinite for the same reasons mentioned above for claim 14. 


Allowable Subject Matter

Claims 11-22 are allowed over prior art. 
Claims 11, 16 and 21-22 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of receiving a first ACK/NACK signal for the first data based on a first value of a first priority for the first data being smaller than a second value of a second priority for the second data; and transmitting a second ACK/NACK signal for the second data based on the second value of the second priority being smaller than the first value of the first priority; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414